                                                                                   Case 3:20-cv-07165-WHA Document 7 Filed 12/01/20 Page 1 of 2



                                                                          1   ,
                                                                          2
                                                                          3
                                                                          4                                IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              RONNIE BRIGGS,                                          No. C 20-7165 WHA (PR)
                                                                          8
                                                                                              Plaintiff,                              ORDER OF DISMISSAL;
                                                                          9                                                           GRANTING LEAVE TO PROCEED
                                                                                  v.                                                  IN FORMA PAUPERIS
                                                                         10
                                                                              BRIAN ADDENTON; ARRON
                                                                         11   KIAEJAMAL,
United States District Court




                                                                                                                                      (ECF Nos 7, 8)
                                                                                              Defendants.
                               For the Northern District of California




                                                                         12
                                                                                                                      /
                                                                         13
                                                                         14            Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. He also seeks leave to
                                                                         15   proceed in forma pauperis.
                                                                         16            Federal courts must engage in a preliminary screening of cases in which individuals
                                                                         17   seeking to proceed in forma pauperis seek redress from a governmental entity or officer or
                                                                         18   employee of a governmental entity and identify any cognizable claims, and dismiss any claims
                                                                         19   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         20   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. 1915(e). Pro
                                                                         21   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                         22   (9th Cir. 1990). To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential
                                                                         23   elements: (1) that a right secured by the Constitution or laws of the United States was violated,
                                                                         24   and (2) that the alleged deprivation was committed by a person acting under the color of state
                                                                         25   law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         26            As in his prior cases, plaintiff sets forth an incomprehensible narrative in his complaint
                                                                         27   and alleges that police officers improperly confiscated his personal property. He has been
                                                                         28   advised on many occasions that such allegations do not present a cognizable claim for relief
                                                                                 Case 3:20-cv-07165-WHA Document 7 Filed 12/01/20 Page 2 of 2



                                                                          1   under Section 1983. See Parratt v. Taylor, 451 U.S. 527, 535-44 (1981); Barnett v. Centoni, 31
                                                                          2   F.3d 813, 816-17 (9th Cir. 1994) (citing Cal. Gov't Code §§ 810-895). Because such
                                                                          3   advisements have not stopped plaintiff from continuing to present the same non-cognizable
                                                                          4   claims, offering him the opportunity to file an amended complaint would be futile.
                                                                          5           Accordingly, this case is DISMISSED as for failure to state a cognizable claim for relief.
                                                                          6   Plaintiff’s applications to proceed in forma pauperis are GRANTED because they show that he is
                                                                          7   destitute.
                                                                          8           The clerk shall enter judgment and close the file.
                                                                          9           IT IS SO ORDERED.
                                                                         10
                                                                              Dated: December       1    , 2020.
                                                                         11                                                 WILLIAM ALSUP
United States District Court




                                                                                                                            UNITED STATES DISTRICT JUDGE
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               2
